Honorable Ben J. Dean
District Attorney
90th Judicial District
Breckenridge, Texas,

Dear Sir:                                  Opinion No. O-5901
                                           Re: Authority of the commissioners'
                                                court to pay a pro rata part
                                                for printing work plans for a
                                                Soil Conservation District
                                                embracing such county

          Your letter of February 26, 1944, requesting an opinion of this de-
partment, contains the following question:

          "Does the Stephens County Commissioners' Court have the power
     or authority to pay a pro rata part for printing work plans for
     the Lower Clear Fork of the Brazes Soil Conservation District No.
     5311”

          It is apparent from your letter that the district in question i@
organized under the provisions of Article 165a-4, Vernon's Annotated Civil
statutes.

          It la settled by the authorities, followed by numerou6 opinion8 of
this department, that COmieBiOnerB'   courts are courts of limited juritidiction,
in that their authority extends only to matters pertaining to the general wel-
fare of their respective COIIIkieB and that their powers are only those expressly
or impliedly conferred upon them by law. 11 Texas Jurisprudence, Section 37,
page 564 and cases cited thereunder.

          The power of such court8 to make appropriations or expend county
funds is controlled by the above rule of law. After careful search end exam-
ination of-the statutes, including the ~provi%ions of Article 1658-4, Vernon's
Annotated Civil Statutes under which the district MB created, we are unable
to find any authority for the Commissioners' Court of Stephen6 County to&-~
pend county funds for the purpose &at forth in your inquiry. Involving the
same principle, we held in our opinion No. O-3403 that the commissioners'
court has no power to make cash donations to Soil Conservation Districts cre-
ated under this statute, embracing such county.

          You are respectfully advised that it is the opinion of this depart-
ment that the commissioners' court is without authority to pay out county funds
HonorableBen J. Dean, P6ge 2 (G-5901)



on the cost of printingwork plans for 8 Soil Coneerve&loqDirtrictcreated
under Article165a-4, Vernon'6AnnotatedCivil Statutea.

                                                     Yourr very truly

APPROVEDMAR 10, 1944                                    GEHERALOFTEXAS
                                                A!l?ToRFlEy

/8/ Geo. P. Blackbum

AcPlXGATl'ORI'lEY
              GENERALOFTEXAS                    By /a/ Wm. J. fi.King
                                                       Wm. J. R. King
                                                            Aseletant

WJRIQff!lm


                                         ApPROVED~
                                         OPINION
                                        coMMITl!EN
                                        BY /a/ BWB
                                          CBAIFWLN